Fisk, J.
(concurring specially). I concur in the conclusion above announced and also in much that is said in the opinion, but I do not concur in what is said regarding the case of Miller v. Northern P. E. Co. That case differs from the case at bar in many particulars, as a perusal of the opinion will disclose. There, we held in effect that plaintiff’s prima facie showing that grain was lost in transit was so weak and rested on such unsatisfactory proof, the same was overcome by the undisputed evidence tending to show that the shipment was intact upon its arrival at its destination. In the case at bar plaintiff’s proof as to loss of grain in transit consists of very clear and positive testimony as to a discrepancy in the weights at the initial and terminal points, as well as the accuracy of such weights, and such proof stands wholly uncontradicted. Clearly, therefore, a prima face case has been made out by plaintiff, and it was error to direct a verdict.